DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prosecution Reopened
Prosecution on the merits of this application is reopened on claims 1-5, 7-9 and 12-28 considered unpatentable for the reasons indicated in the below claim rejections.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-9 and 12-28 are rejected under 35 U.S.C. 103 as being unpatentable over Denton, US Patent Application Publication no. 2019/0390865, in view of Verteletskyi et al., US Patent Application Publication no. 2019/0171171 [Verteletskyi].
Regarding claim 21, Denton discloses a heating, ventilation, and/or air conditioning (HVAC) system, comprising: 
a controller configured to: 
detect a presence of a first occupant in a first zone of a plurality of zones [current occupancy of a respective zone, paragraph 0046]; 

identify a third zone of the plurality of zones having an occupant [current occupancy of a respective zone, paragraph 0046]; and 
control operation of the HVAC system to supply conditioned air to the first zone at a first predetermined flow rate, supply conditioned air to the second zone at a second predetermined flow rate, and supply conditioned air to the third zone at a third predetermined flow rate in response to determining that a first priority level exceeds a second priority level and identification of the third zone, wherein the first predetermined flow rate is greater than the second predetermined flow rate and the third predetermined flow rate to prioritize conditioning of the first zone over the second zone and the third zone [“Priority output 514 can be a suitable portion of first output 202 determined to satisfy a comfort setting criterion and/or a set point criterion of structure 301 or a given high priority zone 506…In some embodiments, priority output 514 can be allocated to individual high priority zones 506 in order of priority values” (paragraph 0056).  “In some embodiments, individual portions of diminished output 516 can be provided to low priority zones 510 in accordance with priority values (e.g., lower values can receive a larger portion of diminished output 516).” (paragraph 0057)].
Denton further discloses that zone priorities may be assigned based on occupancy data, such as current or forecasted number of occupants in respective zones [paragraph 0046].  Denton does not disclose assigning zone priorities based on importance of registered occupants in the respective zones.  Furthermore, Denton does not disclose identifying an unregistered occupant.  Like Denton, Verteletskyi discloses visitors…In some embodiments, when multiple occupants submit overlapping requests (e.g., for controlling the environmental conditions at the same zone or reserving the same space), the resource management module 254 can check the access set 214 of the requesting occupants for authorization levels, such as for administrative personnel or for occupants that subscribed (such as by paying higher fees) to have greater authority than non-subscribing occupants. Accordingly, the resource management module 254 can prioritize (such as by implementing the request in whole or by giving the requested parameters higher weight) the request of the occupant having greater authority.” (paragraph 0051)].  Since it was known in the art before the effective filing date of the claimed invention to control HVAC zone temperature and air flow based on zone occupant classification levels that include registered occupants of different priority levels and unregistered occupants, it would have been obvious to one of ordinary skill in the art to determine the zone priorities in 
Examiner notes that claim 1 is rejected for reasons similar to those given in the above rejection to claim 21. 
Regarding claim 2, Verteletskyi further discloses that the controller is configured to determine the priority level of the registered occupant based on determination of an identification of the registered occupant [occupant profiles, paragraph 0033].
Regarding claim 3, Verteletskyi further discloses that the controller is configured to receive a user input indicative of the priority level of the registered occupant, wherein the identification comprises the priority level [occupant management module implemented as a user interface or API on a user device, paragraphs 0031 and 0032].
Regarding claim 4, Verteletskyi further discloses a mobile device configured to communicate the identification of the registered occupant to the controller [smartphones, wearable devices, laptops, etc., paragraph 0027].
Regarding claim 5, Denton further discloses that the controller is configured to direct an additional predetermined flow rate of conditioned air to remaining zones of the plurality of zones, wherein the additional predetermined flow rate is less than the first predetermined flow rate of the conditioned air supplied to the first zone [excess air flow may be provided to lower priority zones, paragraph 0053].

Regarding claim 8, Denton and Verteletskyi further disclose that the controller is further configured to: compare the priority level of the registered occupant to the priority level of the additional registered occupant; and control operation of the HVAC system to direct a third predetermined flow rate of conditioned air to the third zone in response to determining that the priority level of the registered occupant is greater than the priority level of the additional registered occupant, wherein the third predetermined flow rate is less than the first predetermined flow rate and greater than the second predetermined flow rate [Verteletskyi, as described above, discloses determining priority levels of occupants in control zones.  Denton, as described above, discloses providing air flows to zones based on zone priorities].
Regarding claim 9, Denton further discloses that the third predetermined flow rate is a predetermined percentage of the first predetermined flow rate [individual portions (percentages) of excess air flow can be provided to low priority zones in accordance with relative priority values, paragraphs 0031, 0052, 0053 and 0062].
Regarding claim 12, Denton further discloses an occupancy sensor disposed within the first zone, wherein the occupancy sensor is communicatively coupled to the controller and is configured to provide the controller with feedback indicative of the presence of the registered occupant [paragraph 0046].  Verteletskyi further discloses an 
Regarding claim 13, Verteletskyi further discloses that the controller is configured to detect the presence of the registered occupant in the first zone by detecting a presence of an electronic or non-electronic device of the registered occupant [paragraphs 0046 and 0082].
Regarding claim 14, Denton discloses a heating, ventilation, and/or air conditioning (HVAC) system, comprising: 
a controller configured to: 
detect a presence of a plurality of occupants in a plurality of zones [current occupancy of a respective zone, paragraph 0046]; 
determine a first zone of the plurality of zones having a higher priority based on occupancy data [zones with higher numbers of occupants are assigned a higher priority, paragraph 0046]; 
determine a second zone of the plurality of zones having a lower priority based on occupancy data [zones with few or no occupants are assigned a lower priority, paragraph 0046]; and 
control operation of the HVAC system to supply a first predetermined percentage of an amount of conditioned air generated by the HVAC system to the first zone of the plurality of zones and to supply a second predetermined percentage of the amount of conditioned air generated by the HVAC system to the second zone of the plurality of 
Denton further discloses that zone priorities may be assigned based on occupancy data, such as current or forecasted number of occupants in respective zones [paragraph 0046].  Denton does not disclose assigning zone priorities based on importance of registered occupants in the respective zones.  Furthermore, Denton does not disclose identifying an unregistered occupant.  Like Denton, Verteletskyi discloses an HVAC system in which different control zones may be established and zone conditions, such as temperature and air flow, may be set based on occupancy data of the control zones [paragraphs 0080 and 0085].  Specifically, Verteletskyi discloses associating control zones with occupants detected in the control zones and determining visitors…In some embodiments, when multiple occupants submit overlapping requests (e.g., for controlling the environmental conditions at the same zone or reserving the same space), the resource management module 254 can check the access set 214 of the requesting occupants for authorization levels, such as for administrative personnel or for occupants that subscribed (such as by paying higher fees) to have greater authority than non-subscribing occupants. Accordingly, the resource management module 254 can prioritize (such as by implementing the request in whole or by giving the requested parameters higher weight) the request of the occupant having greater authority.” (paragraph 0051)].  Since it was known in the art before the effective filing date of the claimed invention to control HVAC zone temperature and air flow based on zone occupant classification levels that include registered occupants of different priority levels and unregistered occupants, it would have been obvious to one of ordinary skill in the art to determine the zone priorities in Denton using occupant data that classifies the occupants as registered occupants of different priority levels and unregistered occupants.  Furthermore, one of ordinary skill in the art would have been motivated to use occupant data that classifies the occupants as registered occupants of different priority levels and unregistered occupants to determine 
Regarding claim 15, Verteletskyi further discloses that the controller is configured to determine the priority level of each registered occupant of the one or more registered occupants based on determination of an identification of each registered occupant of the one or more registered occupants [occupant profiles, paragraph 0033].
Regarding claim 16, Verteletskyi further discloses that the controller is further configured to: evaluate a user profile of the priority occupant to determine the preferred climate setting of the priority occupant; and control operation of the HVAC system to condition the first zone to a temperature specified in the preferred climate setting of the priority occupant [occupant profiles that include temperature settings, paragraph 0033].
Regarding claim 17, Verteletskyi further discloses that the controller has a display device, and wherein the controller is further configured to: generate a user interface on the display device prior to evaluating the user profile of the priority occupant; and receive a user input from the priority occupant indicative of the preferred climate setting of the priority occupant [user devices can receive desired environmental settings via a GUI and communicate the settings to the control module, paragraph 0027].
Regarding claim 18, Verteletskyi further discloses that the controller is configured to receive a user input from an administrator indicative of the priority level of each registered occupant of the one or more registered occupants [occupant management module implemented as a user interface or API on a user device, paragraphs 0031 and 0032].

Regarding claim 20, Verteletskyi further discloses one or more registration devices, wherein each registration device of the one or more registration devices is associated with a respective registered occupant of the one or more registered occupants, and wherein the one or more registration devices is configured to communicate a respective identification of each registered occupant of the one or more registered occupants to the controller [smartphones, wearable devices, laptops, etc., paragraphs 0027 and 0028].
Regarding claim 22, Denton further discloses that the controller is further configured to: detect a vacancy in a fourth zone of the plurality of zones; and control operation of the HVAC system to supply conditioned air to the fourth zone at the third predetermined flow rate in response to determining the vacancy in the fourth zone [zones with few or no occupants can be assigned a lower priority, paragraph 0046].
Regarding claim 23, Denton further discloses that the third predetermined flow rate is a predetermined percentage of the second predetermined flow rate, and the second predetermined flow rate is a predetermined percentage of the first predetermined flow rate [individual portions (percentages) of excess air flow can be provided to low priority zones in accordance with relative priority values, paragraphs 0031, 0052, 0053 and 0062].

Regarding claim 25, Denton further discloses that the second predetermined flow rate and the third predetermined flow rate are substantially equal, and wherein the second predetermined flow rate and the third predetermined flow rate are each a predetermined percentage of the first predetermined flow rate [individual portions of excess air flow can be provided to low priority zones in accordance with priority values, paragraph 0053.  Accordingly, equal priority zones would receive equal percentages of excess air flow].
Regarding claim 26, Verteletskyi further discloses a first registration device configured to communicate the identification of the first registered occupant to the controller, and a second registration device configured to communicate the identification of the second registered occupant to the controller, wherein the first registration device, the second registration device, or both, comprise a cellular phone, a tablet, a laptop, a key fob, a magnetic strip card, a scannable bar code, or a combination thereof [smartphones, wearable devices, laptops, etc., paragraph 0027].
Regarding claim 27, Verteletskyi further discloses a plurality of occupancy sensors communicatively coupled to the controller, wherein the plurality of occupancy sensors is configured to detect the first registration device and the second registration device to communicate the identification of the first registered occupant and the identification of the second registered occupant to the controller [paragraphs 0046 and 0082].


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL B YANCHUS III whose telephone number is (571)272-3678.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571) 272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/PAUL B YANCHUS III/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        August 19, 2021